EXHIBIT 32: Rule 13a-14(b) Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Mobile Presence Technologies, Inc. (the “Company”) certifies that: 1. The Quarterly Report on Form 10-Q of the Company for the period ended December 31, 2007 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:February 19, 2008 By: /s/ Timothy Lightman Timothy Lightman, Chief Executive Officer and Chief Financial Officer
